Citation Nr: 1039976	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  98-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to June 11, 1994 for a 70 
percent evaluation for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:     David E. Boelzner, Attorney at Law

ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In an October 2001 decision, the Board denied the Veteran's 
claim.  He appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court), and, following a joint 
motion of the Veteran and the Secretary of Veterans Affairs 
(Secretary), the Court vacated and remanded this case in a 
January 2002 order.  The Board again denied the claim in 
September 2002, and, following a further appeal from the Veteran 
and a second joint motion, the Court again vacated and remanded 
this case in a January 2003 order.  The Board then remanded this 
case back to the RO in December 2003.

In November 2004, the Board determined that, based on a July 14, 
1997 VA doctor's statement indicating incompetency of the 
Veteran, the effective date for the grants of TDIU and a 70 
percent evaluation for PTSD should be July 14, 1997.  The Veteran 
appealed this denial to the Court, and, in a July 2005 joint 
motion, the secretary and the Veteran indicated that the July 14, 
1997 statement should be considered "new and material evidence" 
pursuant to 38 C.F.R. § 3.156(b) and that an earlier date of 
claim should be considered.  No further evidentiary development, 
such as would require a Board remand, was indicated in this joint 
motion.  The Court granted the joint motion in July 2005, and the 
claim again came before the Board.

In a September 2005 decision, the Board granted an effective date 
of June 11, 1994 for the grant of total disability rating based 
on individual unemployability due to service- connected 
disabilities (TDIU) and a 70 percent evaluation for PTSD.  The 
Veteran again appealed the Board's decision to the Court.  In a 
December 2006 Order, the Court remanded the case to the Board for 
further proceedings consistent with a December 2006 Joint Motion 
for Remand.

The Joint Motion for Remand noted the June 11, 1994 effective 
date for both of the issues was granted.  In compliance with the 
Court Order and the Joint Motion for Remand, the effective date 
for TDIU was found to be no longer at issue, but the claim as to 
PTSD still remained.  This issue was remanded for further 
development in September 2007, and a further Board decision was 
issued in September 2009.  Subsequently, an April 2010 Court 
Order, based on a September 2009 Joint Motion for remand, vacated 
the September 2009 Board decision, and this claim again returns 
before the Board.


FINDINGS OF FACT

The Veteran's current claim was received in September 1994; the 
preponderance of the evidence of record is against a finding of a 
grant of a 70 percent disability evaluation for PTSD any earlier 
than the current effective date of June 11, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 11, 1994 for 
the grant of a 70 percent disability evaluation for PTSD, have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 
C.F.R. §§ 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).

In March 2004, August 2005, September 2007, and April 2009, the 
agency of original jurisdiction (AOJ) sent letters to the Veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The September 2007 letter also provided the 
notice of the disability rating and effective date regulations, 
in accord with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  No prejudice has been alleged in the timing of these 
notices, and none is apparent from the record; and the claim was 
readjudicated in a June 2009 Supplemental Statement of the Case.  
In addition, the Veteran has had the benefit of numerous prior 
Board decisions and Court orders which have amply explained to 
him the relevant law.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and Social Security records.  Therefore, the 
Board finds that the duty to assist has been met, and no 
prejudice to the Veteran would ensue from adjudication of this 
claim at this time.

38 U.S.C.A. § 5110 sets forth the statutory guidelines for the 
determination of an effective date of an award of disability 
compensation.  Except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  
In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is factually 
ascertainable that an increase in disability had occurred if the 
claim is received within one year from such date.  Otherwise, the 
date of receipt of the claim will be the effective date. 38 
C.F.R. § 3.400(o).

The date of outpatient or hospital examination will be accepted 
as the date of receipt of a claim for increased benefits when 
such reports relate to an examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for benefits 
to be paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p). "Date of receipt" 
generally means the date on which a claim, information, or 
evidence was received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require that 
VA look to all communications from the appellant which may be 
interpreted as applications or claims - formal and informal - for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 
C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In the present case, the RO granted service connection for PTSD 
in October 1986, with a 30 percent evaluation assigned as of 
November 1984, and increased that evaluation to 50 percent, 
effective from October 1987, in a November 1987 rating decision.

The Veteran requested an increase in his evaluation on September 
13, 1994, but this was denied in an October 1994 rating action.

Evidence from the year just prior to the Veteran's September 13, 
1994 claim includes a private psychiatric evaluation report from 
June 11, 1994, completed for Social Security Administration 
disability determination purposes.  Based on the examination 
results, the examiner noted that the Veteran was "unable to 
relate to others in a work setting."  While he could sustain the 
attention needed to do repetitive tasks, he was "unable to 
tolerate the stressors and pressures associated with day to day 
work activities."  The prognosis was guarded.  The examiner 
diagnosed chronic and severe PTSD, of delayed onset, and assigned 
a GAF score of 44.

Following a November 1994 VA examination showing moderate PTSD, 
with a GAF score of 80-90, the Veteran's claim for an increase 
was again denied in a September 1995 rating decision.

In October 1995, the Veteran requested reconsideration of his 
PTSD evaluation and entitlement to TDIU.  He also submitted a 
November 1995 vocational evaluation report, which indicates that, 
despite PTSD symptoms, his profile was "consistent" with work in 
electronics.  The examiner also noted the possibility of the 
Veteran working in upholstering or as a correctional officer, 
although the latter occupation was described as "a very stressful 
environment" which "may perpetuate his emotional problems."

Following a further VA examination in June 1996, which revealed 
moderate-to-severe PTSD and a GAF between 80 and 90, the 
Veteran's claims of entitlement to an increased evaluation for 
PTSD and entitlement to TDIU were denied in a July 1996 rating 
decision.  The Veteran submitted a Notice of Disagreement with 
the decision to deny an increased rating in August 1996, and, 
following the issuance of a further unfavorable rating decision 
in September 1996, a Statement of the Case was issued in October 
1996.  However, the Veteran did not submit a VA Form 9 (Appeal to 
Board of Veterans' Appeals) or any similar correspondence 
addressing this matter that could be interpreted as a Substantive 
Appeal under 38 C.F.R. § 20.202 within the year following the 
issuance of the July 1996 rating decision. Rather, a May 1997 
statement concerned a claim for service connection for peripheral 
neuropathy, while a June 1997 statement consisted of a recitation 
of stressful in-service experiences.  Accordingly, the Veteran 
did not perfect an appeal as to this matter, and the July 1996 
rating decision is considered final under 38 U.S.C.A. § 7105(c).

In July 1997, the RO received a statement from a VA doctor, dated 
July 14, 1997, indicating that the Veteran had a 50 percent 
evaluation for PTSD but was "incompetent for VA purposes." As 
indicated above, the Veteran and the Secretary, in their July 
2005 joint remand, determined that this statement should be 
considered "new and material evidence" under 38 C.F.R. § 
3.156(b).  Accordingly, the claim denied in the June 1996 rating 
decision will be treated as reopened.  Because this claim had 
been continuously followed since receipt of the Veteran's 
September 1994 application, the date of receipt of that 
application will be considered the date of claim.

On December 11, 1997, the Veteran requested reconsideration of 
his "disability claim," in view of a current VA hospitalization.  
Records of this hospitalization, dated from November to December 
of 1997, indicate a GAF score of 49. Following the receipt of a 
further statement from the Veteran on January 8, 1998 and a 
February 1998 VA psychiatric examination showing severe PTSD and 
a GAF score of 40, the RO, in the appealed April 1998 rating 
decision, granted both a 70 percent evaluation for PTSD and 
entitlement to TDIU, both effective as of January 1, 1998. The 
current appeal, as indicated above, arose from that decision.

As noted above, the Board, in November 2004, determined that the 
July 14, 1997 VA doctor's statement indicating incompetency of 
the Veteran allowed for an effective date of July 14, 1997, for 
the grant of a 70 percent evaluation for PTSD.

A September 2005 Board decision granted the Veteran an earlier 
effective date of June 11, 1994, the date of the Veteran's 
private psychiatric evaluation report noted above.  That 
evaluation revealed severe PTSD, and the examiner indicated that 
the Veteran was unable to relate to others in a work setting and 
could not tolerate the stressors and pressures associated with 
day to day work activities.  Moreover, the examiner assigned a 
GAF score of 44, which, under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM- IV), is indicative of 
symptomatology including the inability to keep a job.  As such, 
the Veteran was granted a 70 percent evaluation from the date of 
that report.  However, the Veteran continues to request an 
effective date earlier than this.

Upon a review of the claims file, the Board finds that the 
Veteran's current claim was first received by the RO on September 
13, 1994, as his first claim leading to the current appeal was 
received on that date.  The question thus becomes when 
entitlement to a 70 percent evaluation for PTSD arose.

As noted above, evidence from the one-year period prior to the 
September 13, 1994 claim may be considered.  Therefore, the only 
remaining period that can be considered is from September 13, 
1993, to June 10, 1994.  In this regard however, the Board notes 
that there is absolutely no psychiatric evidence of record during 
this period showing that the Veteran would be entitled to a 70 
percent rating during this time.

According to the regulations in effect at that time, a 50 percent 
rating, the rating the Veteran is currently in receipt of from 
September 1993 to June 10, 1994, contemplated that the ability to 
establish or maintain effective or favorable relationships with 
people was considerably impaired.  By reason or psychoneurotic 
symptoms the reliability, flexibility, and efficiency level are 
so reduced as to result in considerable industrial impairment.  A 
70 percent rating contemplated that the ability to establish and 
maintaining effective or favorable relationships with people was 
severely impaired, or the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
contemplated that the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in profound retreat 
from mature behavior. Demonstrably unable to obtain or retain 
employment.

While there are Social Security records available for this 
period, there is no psychiatric evidence from this specific time 
period showing any psychiatric findings sufficient to warrant a 
70 percent rating.  The earliest evidence of record showing 
symptomatology consistent with a 70 percent rating from within a 
year prior to the Veteran's filing of a claim for increase for 
this disability, in September 1994, is the June 11, 1994, private 
psychiatric examination for which the Veteran was granted an 
effective date for his 70 percent rating.

The Board has considered all evidence of record in forming its 
decision, although not every piece of medical evidence can be 
discussed in detail here, due to the great volume of evidence in 
the Veteran's claims file.  The Board will however, specifically 
address the May 1994 daily activities questionnaire from a 
neighbor of the Veteran, which was specifically cited in the 
September 2009 Joint Motion for Remand.  The Board has considered 
this evidence, but does not find it shows sufficient evidence of 
symptomatology severe enough to warrant a 70 percent rating at 
that time.  In this daily activities questionnaire, the Veteran's 
friend indicated that he has known the Veteran for 18 years, and 
would visit him 2-4 days a week.  He indicated that the Veteran 
would spend his days sitting in a room, watching walls, and that 
he did not have a normal sleeping pattern, getting no more than 4 
hours of sleep a day.  That friend indicated that the Veteran 
read seldomly, and had a poor attention span.  He had been known 
to have temper tantrums on many occasions. This person reported 
that the Veteran took care of this three grandchildren.  He went 
to church seldomly.  He felt that the Veteran had problems with 
short term memory, but not long term memory.  He reported that 
the Veteran had been known to hallucinate, but did not provide 
examples or a further explanation of this behavior.

The Board points out that the Veteran's friend, as a layperson, 
is not competent to testify as to medical diagnoses, but he is 
competent to testify as to his observations of the Veteran's 
behavior.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While 
this person does report some problems that the Veteran has, 
including sleep problems, problems with short term memory, and 
possibly hallucinations, he also indicates that he has been 
friends with the Veteran for 18 years, and visits him regularly, 
and also indicated that the Veteran was able to take care of his 
three grandchildren; the Board finds this to be evidence 
indicating that the Veteran was able to have effective social 
relationships at that time.  He also indicated that by his 
observation, the Veteran did not appear to have problems with 
long term memory.  Considering the entirety of this person's 
report of the Veteran's symptomatology, the Board finds it more 
consistent with a finding of considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, such that a 50 percent rating would be 
warranted.  Therefore, the Board does not find that this evidence 
shows symptomatology consistent with a 70 percent evaluation, 
such that it could be the basis for the grant of an earlier 
effective date for a 70 percent evaluation for the Veteran's 
service connected PTSD.

Therefore, with no psychiatric evidence presented dated during 
the period in question which shows findings consistent with a 70 
percent evaluation, the Board finds that the preponderance of the 
evidence of record is against a grant of increased rating during 
this period.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and an 
earlier effective date must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective date prior to June 11, 1994, for a 70 
percent evaluation for post-traumatic stress disorder (PTSD), is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


